DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings of the application is unclear such as figures 1A-B; and unknown letter in figures 2-7. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0060] recites: “an artistic pattern 106” but Applicant has recited “element 106: is the article”  
Appropriate correction is required.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11 line 11 recites: “on least one of an inner surface” should be --on at least one of an inner surface--
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9; 14; and 18-19 as best understood and are rejected under 35 U.S.C. 103 as being unpatentable over Kobal et al. (US 10433580).
As per claim 1: Kobal discloses a vaping cartridge 70 comprising: a base portion E2 (2nd end of the 1st section (cartridge 70); a container portion 6 connected to the base portion E2 and extending from the base portion E2, the container portion 6 being configured to receive and contain a vaping liquid 14 therewithin; a first intake opening (see fig. 1A-B; Para. [23]) configured on the container portion 6 for receiving the vaping liquid therewithin; a second intake opening (see Para. [32]; wherein may also draw air into the e-vaping device 60a from air lines (not shown) defined by the housing 6 of the first section 70) configured on the container portion 6 for allowing air to be permitted within the container portion 6; a mouthpiece 30 configured at a free end  E1 of the container portion 6 (see fig. 1A-B).
However, Kobal does not explicitly disclose wherein at least one article disposed within the container portion immersed within the vaping liquid.
On the other hand, Kobal mentioned the container section (housing) 6 is contained a liquid supply reservoir 14 may include a liquid storage material configure to store a pre-vapor formulation; and a storage medium 83 inside the containment structure, and a flavoring additive contacting the storage material 83, the porous plug 80 may enclose the flavoring additive contacting the storage material 83 (see Para. [28]). Although, Kobal does not explicitly disclose wherein one article disposed within the container portion immersed within the vaping liquid. However, Kobal does mentioned that having immersed one  or absorbed in the storage material compared to if the flavoring additive is stored in the liquid supply reservoir along with the pre-vapor formulation. Also, by encapsulating flavoring additives in a containment structure, the migration of the flavoring additive to other portions of the first section (e.g., outside of the porous plug) may be reduced. Thus, in some example embodiments, by using a porous plug to store at least one flavoring additive separate from the pre-vapor formulation in a liquid supply reservoir, the shelf-life of the first section may be improved and the migration of flavoring additives in the first section may be reduced) in order to enhance further the flavor in different articles/materials to end users).
In conclusion, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the vaping cartridge taught by Kobal such that it would have at least one article disposed within the container portion immersed within the vaping liquid as taught by the instant invention because having immersed one article to the vaping liquid was known and not new in the art of e-cigarette/vape and can further to enhance the flavor to end user and as mentioned in the above (Para. [70]).

As per claims 2; 14: Kobal discloses the vaping cartridge 70. However, Kobal does not explicitly disclose wherein the base portion has thread formations configured on an outer surface thereof.
On the hand, Kobal discloses the 1st section 70 may be configured to be removably coupled to the 2nd section and vice versa (see Para. [21]; wherein e-vaping device may be made by connecting the first section to the second section such that the first section and the second section are removably coupled to each other). Although, Kobal does not mention there is a thread formation at the base portion in order to connect/engage/screw/insert between the two portions, but a person having ordinary skill in the art would know that there are many ways to connect two portions together such as using thread, magnetic; thread or any other methods in order to connect two portions together to become one unit are well known, common knowledge and commonly used in the art of e-cigarette/vape.
In conclusion, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the vaping cartridge taught by Kobal such that 

As per claims 3-7: Kobal discloses the vaping cartridge 70. However, Kobal does not explicitly disclose wherein the at least one article is cannabis root; cannabis bud or cannabis flower; cannabis stem; cannabis leaf; cannabis seeds.
On the other hand, Kobal discloses wherein the storage material may include one of a botanic material and non-botanic material. The botanic material may include at least one of tea (e.g., tea leaves), menthol crystal, mint leaves, lemon grass, orange peels, coffee powder, dry flowers (e.g., dry rose flowers), star anise, clove, and combinations thereof, but is not limited thereto; The botanic material and/or non-botanic material may include other materials than those described above, and the other materials may be selected based on a desired flavor and/or aroma. The flavoring additive may include one of menthol, limonene, benzaldehyde, ethyl vanoline, and combinations thereof. However, a person having ordinary skill in the art would know that having different materials to represent in the container portion can only deal with preferred in material, because such modification still would not change the function of the cartridge nor the e-vaping device after all, but can only let the user selects the flavors or the products as desire. Since, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
In conclusion, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the vaping cartridge taught by Kobal such that wherein the at least one article is cannabis root; cannabis bud or cannabis flower; cannabis stem; cannabis leaf; cannabis seeds as taught by the instant invention. However, the prior art of record has mentioned the materials may include one of a botanic material and non-botanic material; and the botanic material and/or non-botanic material may include other materials than those described above, and the other materials may be selected based on a desired flavor and/or aroma but not strictly to such one 

As per claims 8-9; 18-19: Kobal discloses the vaping cartridge 70. However, Kobal does not explicitly disclose wherein the at least one article includes at least one of cannabis root, cannabis stem, cannabis seed, cannabis bud or flowers, and cannabis leaf disposed within the container portion and immersed within the vaping liquid in an organized or an unorganized manner; and wherein the at least one article is an artistic item made of either an organic material or an inorganic material and disposed within the container portion and immersed within the vaping liquid.
On the other hand, Kobal mentioned wherein the storage material may include one of a botanic material and non-botanic material. The botanic material may include at least one of tea (e.g., tea leaves), menthol crystal, mint leaves, lemon grass, orange peels, coffee powder, dry flowers (e.g., dry rose flowers), star anise, clove, and combinations thereof, but is not limited thereto; The botanic material and/or non-botanic material may include other materials than those described above, and the other materials may be selected based on a desired flavor and/or aroma. The flavoring additive may include one of menthol, limonene, benzaldehyde, ethyl vanoline, and combinations thereof; and wherein the flavoring additive may be more stable if the flavoring additive is adsorbed onto the storage material or absorbed in the storage material compared to if the flavoring additive is stored in the liquid supply reservoir along with the pre-vapor formulation. Also, by encapsulating flavoring additives in a containment structure, the migration of the flavoring additive to other portions of the first section may be reduced. Thus, in some example embodiments, by using a porous plug to store at least one flavoring additive separate from the pre-vapor formulation in a liquid supply reservoir, the shelf-life of the first section may be improved and the migration of flavoring additives in the first section may be reduced. However, a person having ordinary skill in the art would know that having different materials to represent in the container portion can only deal with preferred in material, because such modification still would not change the function of the cartridge nor the e-vaping device after all, but can only let the user selects the flavors or the products as desire; as well as having immersed one article to the vaping liquid was known and not new to the art of e-cigarette/vape (see Para. [70]; wherein the flavoring additive may be more  or absorbed in the storage material compared to if the flavoring additive is stored in the liquid supply reservoir along with the pre-vapor formulation. Also, by encapsulating flavoring additives in a containment structure, the migration of the flavoring additive to other portions of the first section (e.g., outside of the porous plug) may be reduced. Thus, in some example embodiments, by using a porous plug to store at least one flavoring additive separate from the pre-vapor formulation in a liquid supply reservoir, the shelf-life of the first section may be improved and the migration of flavoring additives in the first section may be reduced).
In conclusion, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the vaping cartridge taught by Kobal such that wherein the at least one article includes at least one of cannabis root, cannabis stem, cannabis seed, cannabis bud or flowers, and cannabis leaf disposed within the container portion and immersed within the vaping liquid in an organized or an unorganized manner; and wherein the at least one article is an artistic item made of either an organic material or an inorganic material and disposed within the container portion and immersed within the vaping liquid as taught by the instant invention to further to provide end user with more options/choices/variety of flavors as well as their need of desire to serve their everyday need; and having immersed one article to the vaping liquid was known and not new in the art of e-cigarette/vape and can further to enhance the flavor to end user and as mentioned in the above (Para. [70]).

Claims 10-13; 15-17; and 20 as best understood and are rejected under 35 U.S.C. 103 as being unpatentable over Kobal et al. (US 10433580) in view of Kirchoff (US 2019/0067952).
As per claims 10; 12-13: Kobal discloses the vaping cartridge 70. However, Kobal does not explicitly disclose wherein an outer surface of the container portion is etched to depict an artistic design; and via etching; and via stickers.
Kirchoff discloses the distributor may cause indicia to be applied (e.g., printed, engraved, adhered, etc.) onto the exterior surface of external casing 122. Indicia may include any suitable text, image, pattern, likeness, logo, or other identifying marks in order to provide the images as the manufacture desire or commercial advertiser of the product as well as another way to announce the image to the public; and etching/stickers is another method of the manufacture desire instead of printed, 
In conclusion, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the vaping cartridge taught by Kobal such that an outer surface of the container portion is etched to depict an artistic design or via etching or via stickers taught by Kirchoff to further advertise the product to others or for the beauty of the device and a way to PR to the public. However, having an engraved/etched/carved/draw/sketched/painted/etched/stickers design on the outer surface of a device to catch an eye in public or a way to PR is well known, common knowledge and commonly used in all of the products nowadays, and it is the most effective way to introduce to the public.

As per claim 11: Kobal discloses a vaping cartridge 70 comprising: a base portion E2 (2nd end of the 1st section (cartridge 70); a container portion 6 connected to the base portion E2 and extending from the base portion E2, the container portion 6 being configured to receive and contain a vaping liquid 14 therewithin; a first intake opening (see fig. 1A-B; Para. [23]) configured on the container portion 6 for receiving the vaping liquid therewithin; a second intake opening (see Para. [32]; wherein may also draw air into the e-vaping device 60a from air lines (not shown) defined by the housing 6 of the first section 70) configured on the container portion 6 for allowing air to be permitted within the container portion 6; a mouthpiece 30 configured at a free end  E1 of the container portion 6 (see fig. 1A-B).
However, Kobal does not explicitly disclose wherein an artistic pattern is configured on at least one of an inner surface and an outer surface of the container portion.
Kirchoff discloses the exterior casing 122 may include any suitable text, image, pattern, likeness, logo, or other identifying marks (see Para. 0050]) in order to provide the images as the manufacture desire or commercial advertiser of the product as well as another way to announce the image to the public.
In conclusion, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the vaping cartridge taught by Kobal such that wherein an artistic pattern is configured on at least one of an inner surface and an outer surface of the 

As per claim 15: Kobal discloses the vaping cartridge 70; wherein the base portion (one end of the housing 6) is made of a metallic material (see Para. [22])

As per claims 16-17: Kobal discloses the vaping cartridge 70; and wherein the mouth-end insert 30 may be formed of a plastic and/or other suitable material (see Para. 23]). However, Kobal does not explicitly disclose wherein the container portion is made of a transparent material selected from a group consisting of glass, acrylic, or a plastic material.
On the other hand, Kobal mentioned the housing 6 may be formed of polypropylene, polyethylene, polyetheretherketone (PEEK), or polyacetate, but is not limited thereto. However, a person having ordinary skill in the art would know that having the container portion is made of a transparent material in a selected group as recite above can only deal with preferred material and manufacture desire, because such modification still would not change the function of the cartridge or the device after all, but to improve the appearance of the device. Since, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
In conclusion, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the vaping cartridge taught by Kobal such that the container portion is made of a transparent material selected from a group consisting of glass, acrylic, or a plastic material as taught by the instant invention. However, the prior art of record has mentioned the housing may be formed of polypropylene, polyethylene, polyetheretherketone (PEEK), or polyacetate, but is not limited thereto. Therefore, having the container portion is made such a material as recited above is 

As per claim 20: Kobal discloses a vaping cartridge 70 comprising: a base portion E2 (2nd end of the 1st section (cartridge 70); a container portion 6 connected to the base portion E2 and extending from the base portion E2, the container portion 6 being configured to receive and contain a vaping liquid 14 therewithin; a first intake opening (see fig. 1A-B; Para. [23]) configured on the container portion 6 for receiving the vaping liquid therewithin; a second intake opening (see Para. [32]; wherein may also draw air into the e-vaping device 60a from air lines (not shown) defined by the housing 6 of the first section 70) configured on the container portion 6 for allowing air to be permitted within the container portion 6; a mouthpiece 30 configured at a free end  E1 of the container portion 6 (see fig. 1A-B).
However, Kobal does not explicitly disclose wherein an artistic pattern is configured on least one of an inner surface and an outer surface of the container portion; and at least one article disposed within the container portion immersed within the vaping liquid, wherein the at least one article includes at least one of cannabis root, cannabis stem, cannabis seed, cannabis bud or flowers, cannabis leaf, an artistic item made of either an organic material or an inorganic material.
On the other hand, Kobal mentioned the container section (housing) 6 is contained a liquid supply reservoir 14 may include a liquid storage material configure to store a pre-vapor formulation; and a storage medium 83 inside the containment structure, and a flavoring additive contacting the storage material 83, the porous plug 80 may enclose the flavoring additive contacting the storage material 83 (see Para. [28]). Although, Kobal does not explicitly disclose wherein one article disposed within the container portion immersed within the vaping liquid. However, Kobal does mentioned that having immersed one article to the vaping liquid was known and not new to the art of e-cigarette/vape (see Para. [70]; wherein the flavoring additive may be more stable if the flavoring additive is adsorbed onto the storage material or absorbed in the storage material compared to if the flavoring additive is stored in the liquid supply reservoir along with the pre-vapor formulation. Also, by encapsulating flavoring additives in a containment structure, the migration of the flavoring additive to other portions of the first section (e.g., outside of the porous plug) may be reduced. Thus, in some example embodiments, by using a porous plug to store at In re Leshin, 125 USPQ 416.
Kirchoff discloses the exterior casing 122 may include any suitable text, image, pattern, likeness, logo, or other identifying marks (see Para. 0050]) in order to provide the images as the manufacture desire or commercial advertiser of the product as well as another way to announce the image to the public.
In conclusion, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the vaping cartridge taught by Kobal such that wherein an artistic pattern is configured on least one of an inner surface and an outer surface of the container portion as taught by Kirchoff to further provide the images as the manufacture desire or commercial advertiser of the product as well as another way to announce the image to the public. Furthermore, having images, logo, pattern text or any identifying marks on a device is well known, common knowledge and commonly used from the manufacture as desire to widely catching public or other user eyes and a perfect way to advertise their product line; and at least one article disposed within 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/             Examiner, Art Unit 2831       
/ABDULLAH A RIYAMI/             Supervisory Patent Examiner, Art Unit 2831